        Case 4:18-cv-07229-YGR Document 173 Filed 03/17/21 Page 1 of 3




Juanita R. Brooks (CA SBN 75934)             Robert P. Courtney (CA SBN 248392)
brooks@fr.com                                courtney@fr.com
Roger A. Denning (CA SBN 228998)             FISH & RICHARDSON P.C.
denning@fr.com                               3200 RBC Plaza
Jason W. Wolff (CA SBN 215819)               60 South 6th Street
wolff@fr.com                                 Minneapolis, MN 55402
Megan A. Chacon (CA SBN 304912)              Phone: (612) 335-5070 /Fax: (612) 288-9696
chacon@fr.com
K. Nicole Williams (CA SBN 291900)           Proshanto Mukherji (pro hac vice)
nwilliams@fr.com                             mukherji@fr.com
FISH & RICHARDSON P.C.                       FISH & RICHARDSON P.C.
12860 El Camino Real, Suite 400              One Marina Park Drive
San Diego, CA 92130                          Boston, MA 02210
Phone: (858) 678-5070 /Fax: (858) 678-5099   Phone: (617) 542-5070/ Fax (617) 542-8906

Robert P. Courtney (CA SBN 248392)           Aamir A. Kazi (pro hac vice)
courtney@fr.com                              kazi@fr.com
FISH & RICHARDSON P.C.                       Lawrence R. Jarvis (pro hac vice)
3200 RBC Plaza                               jarvis@fr.com
60 South 6th Street                          Fish and Richardson P.C.
Minneapolis, MN 55402                        1180 Peachtree Street Ne 21st Floor
Phone: (612) 335-5070 /Fax: (612) 288-9696   Atlanta, GA 30309
                                             Phone: (404) 879-7238/ Fax: 404-892-5002
Attorneys for Plaintiff
FINJAN, LLC

                             UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA
                                  (OAKLAND DIVISION)


 FINJAN, LLC, a Delaware Limited Liability   Case No. 4:18-cv-07229-YGR (TSH)
 Company,
                                             FINJAN, LLC’S LETTER BRIEF
                                             REQUESTING PRE-FILING
               Plaintiff,                    CONFERENCE FOR PROPOSED
        v.                                   MOTION FOR SUMMARY JUDGMENT

 QUALYS INC., a Delaware Corporation,
                                              DATE:       March 26, 2021
                                              TIME:       2:00 pm
               Defendant.                     PLACE:      Courtroom 1, 4th Floor

                                              The Hon. Yvonne Gonzalez Rogers




CASE NO. 4:18-CV-07229-YGR (TSH)                        FINJAN’S LETTER RE
                                                   PRE-FILING CONFERENCE
           Case 4:18-cv-07229-YGR Document 173 Filed 03/17/21 Page 2 of 3




Your Honor:

         Pursuant to the Court’s Standing Order for Civil Cases, Plaintiff Finjan, LLC submits this
letter brief requesting a pre-filing conference on March 26, 2021 at 2:00 pm or another date and
time convenient for the Court.1 Finjan seeks leave to file a motion for summary judgment
regarding the prior art status of four references relied upon by defendant Qualys Inc. for
invalidity. The grounds for this motion are described below.

        Four patents remain in the case: U.S. Patent Nos. 6,154,844 (’844 Patent, priority date
Nov. 8, 1996), 7,418,731 (’731 Patent, priority date Nov. 8, 1996), 8,677,494 (’494 Patent,
priority date Nov. 8, 1996) and 8,225,408 (’408 Patent, priority date Aug. 30, 2004). Qualys
contends these four patents are invalid on various grounds. For the ’844, ’731 and ’494 Patents,
Qualys contends the following prior art references render the claims invalid:

           “DSAVT,” purporting to be a user manual for a version of Dr. Solomon’s Anti-Virus
            Toolkit for Windows and DOS. DSAVT is used against the ’494 and ’731 Patents.
           “Mounji,” purporting to be a technical report titled Preliminary report on Distributed
            ASAX. Mounji is used against the ’494 Patent.
           “Thomson,” purporting to be a publication of a research paper, is used against the
            ’731 Patent.
           “SurfinGate Fax,” a document alleged to be a fax describing Finjan technology. The
            SurfinGate Fax is used against the ’844 and ’731 Patents.

         Whether a reference qualifies as a “printed publication” under 35 U.S.C. § 102 and is
thus prior art is “a legal conclusion based on underlying factual determinations.” The key for
determining whether a reference constitutes a printed publication is whether the reference was
“publicly accessible” “prior to the date of the application for patent.” CNET Networks, Inc. v.
Etilize, Inc., 584 F. Supp. 2nd 1260, 1273 (N.D. Cal. Oct. 22, 2008), 35 U.S.C. § 102(b); see also
SRI Int’l v. Internet Sec. Sys., 511 F.3d 1186, 1194 (Fed. Cir. 2008).

        Qualys took no discovery to establish the above four references are what Qualys purports
them to be and whether they were publicly accessible on the dates required for the references to
qualify as prior art. The authors were not deposed. The publishers were not deposed. The
custodians from whom the references or any related evidence were obtained were not deposed.
Instead, for three of the four references Qualys offers an opinion declaration of its expert.

        The issue with Qualys’s opinion testimony is that it does not establish any of the
references are what they purport to be or were publicly accessible “prior to date of the
application for patent.” Qualys’s expert, Dr. Sylvia Hall-Ellis, has no personal knowledge of the
references and all of the uncorroborated non-party sources she relies upon for her opinions did
not exist before the priority date for each patent. As for the fourth reference—the so-called
SurfinGate Fax—Dr. Hall-Ellis does not touch it and Qualys offers no evidence to establish it
qualifies as prior art.

1
 The pre-filing conference was set for March 26, 2021, though no time is specified. Doc. 160.
The Court’s Standing Order suggests the time is 2:00 pm. Id. at 9.a.
CASE NO. 4:18-CV-07229-YGR (TSH)                               FINJAN’S LETTER RE
                                                          PRE-FILING CONFERENCE
                                                    2
        Case 4:18-cv-07229-YGR Document 173 Filed 03/17/21 Page 3 of 3




       Finjan contends that Qualys cannot meet its burden to establish that each of these four
references qualify as prior art and respectfully requests leave to move for summary judgment
accordingly. The proposed motion will focus on public accessibility issues and will not focus on
the substance of the references vis-à-vis the claim limitations.


March 17, 2021                       Respectfully submitted,

                                     FISH & RICHARDSON P.C.

                                     /s/ Jason W. Wolff
                                     Jason W. Wolff

                                     Attorneys for Plaintiff
                                     Finjan, LLC




CASE NO. 4:18-CV-07229-YGR (TSH)                               FINJAN’S LETTER RE
                                                          PRE-FILING CONFERENCE
                                                    3
